 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-129-MCE
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   MONICA NUNES, and                                  DATE: September 12, 2019
     TALALIMA TOILOLO,                                  TIME: 10:00 a.m.
15                                                      COURT: Hon. Morrison C. England, Jr.
                                 Defendants.
16

17

18                                             STIPULATION

19         1.     By previous order, this matter was set for status on September 12, 2019.

20         2.     The parties agree and stipulate, and request that the Court find the following:

21                a)      The government has represented that the discovery associated with this case

22         includes over 100 GB of documents including police reports, search warrant returns, subpoena

23         returns, cellphone extractions, audio/video files, and bank/financial records. All of this

24         discovery has been either produced directly to counsel and/or made available for inspection and

25         copying.

26                b)      Counsel for Defendants Monica Nunes and Talalima Toilolo (“defendants”)

27         desire additional time to review the current charges, obtain and review discovery, consult with

28         their clients, conduct research and investigation into the charges, and otherwise prepare for trial.


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         Additionally, the government and counsel for Defendant Talalima Toilolo are still working out

 2         the terms of protective order so that the government can fully produce the discovery.

 3                c)      Counsel for defendants believe that failure to grant the above-requested

 4         continuance would deny them the reasonable time necessary for effective preparation, taking into

 5         account the exercise of due diligence.

 6                d)      The government does not object to the continuance.

 7                e)      Based on the above-stated findings, the ends of justice served by continuing the

 8         case as requested outweigh the interest of the public and the defendant in a trial within the

 9         original date prescribed by the Speedy Trial Act.

10                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11         et seq., within which trial must commence, the time period of September 12, 2019 to November

12         14, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

13         Code T4] because it results from a continuance granted by the Court at defendants’ request on

14         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

15         best interest of the public and the defendants in a speedy trial.

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          3.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: September 10, 2019                               MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ ROBERT J. ARTUZ
 9                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
10

11
     Dated: September 10, 2019                               /s/ CHRISTINA SINHA (with permission)
12                                                           CHRISTINA SINHA
                                                             Counsel for Defendant
13                                                           MONICA NUNES
14
     Dated: September 10, 2019                               /s/ CHRIS COSCA (with permission)
15                                                           CHRIS COSCA
                                                             Counsel for Defendant
16                                                           TALALIMA TOILOLO
17

18

19                                                   ORDER
20          IT IS SO ORDERED.
21 Dated: September 13, 2019

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
